DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ amendments of 8/23/2022 have been entered.  Claims 1, 2, 5, 7, 12-19 and 21-25 are pending.  

Claim Interpretation
	The claims describe “transformed mammalian cells”.  In light of the specification, the adjective “transformed” is interpreted as meaning the cells have “undergone transformation”, wherein transformation is given its ordinary meaning in the art as one of several processes by which exogenous nucleic acid sequences are introduced into cells.  The terms “transfection” or “transduction” are more commonly used with animal cells (dependent on the manner of introduction of the exogenous nucleic acids).  The specification states “transformation”, “transfection” and “transduction” are to be treated synonymously (See PGPub at ¶0022; however, it is noted that the terms are not synonymous).  In the context of the current application, the claimed “transformed cells” are interpreted as being cells which contain exogenous nucleic acid sequences.  “Untransformed cells” will be any cell which does not contain exogenous nucleic acid sequences. 
	Claims 1, 2, 5, 24 and 25 are drawn to products, described using product-by-process language.  The limitations of the process of production are considered only in so far as the process of production imparts distinct structural or chemical characteristics or properties to the claimed product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  See MPEP 2113.  
For claim 1 and dependents thereof: The method of preparation of the transformed mammalian cell population serves to remove any cell clumps or cell aggregates that have a diameter greater than the pore size of the cell strainer used.  Thus, the transformed mammalian cell population will be limited to cells, cell clumps and/or cell aggregates (including at least some transformed mammalian cells) having diameters of 200 µm or less (actual size will depend on the pore size of the cell strainer).  
The method of preparation of the untransformed mammalian cell population serves to remove any cell clumps or cell aggregates that have a diameter greater than the pore size of the cell strainer used.  Thus, the untransformed mammalian cell population will be limited to cells, cell clumps and/or cell aggregates (including at least some transformed mammalian cells) having diameters of 300 µm or less (actual size will depend on the pore size of the cell strainer).  
The claimed composition will thus contain transformed mammalian cells, cell clumps and/or cell aggregates having diameters of 200 µm or less (actual size will depend on the pore size of the cell strainer) and untransformed mammalian cells, cell clumps and/or cell aggregates having diameters of 300 µm or less (actual size will depend on the pore size of the cell strainer). 
The claimed composition may comprise additional, non-recited elements.
For claim 2: The transformed mammalian cell population is limited to cells, cell clumps and/or cell aggregates (including at least some transformed mammalian cells) having diameters of 200 µm or less (actual size will depend on the pore size of the cell strainer), and which have been irradiated.  

Status of Prior Rejections/Response to Arguments
RE: Objection to claims 2 and 8:
	The amendments to the claim obviate the basis of the prior objections.  The objections are withdrawn.

RE: Rejection of claims 1-3, 5, 7, 8, and 12-25 under 35 USC 112(b):
	The amendments to the claims obviate the basis of the prior rejections.  The rejections are withdrawn.

RE: Rejection of claims 1, 3, 5 and 24 under 35 USC 102(a)(1) over Byrne et al:
	Incorporation of the limitations of claim 8 into claim 1 obviates the prior rejections.  In the relied upon embodiment, the cells are fibroblasts and they are not transformed with a gene encoding TGF-ß.  The rejection is withdrawn.

RE: Rejection of claim 25 under 35 USC 103 over Byrne et al:
	As the base anticipation rejection is withdrawn, so is the obviousness rejection made on same basis.  

RE: Rejection of claims 1, 2, 7, and 24 under 35 USC 103 over Song et al in view of Byrne et al:
	Incorporation of the limitations of claims 3 and 8 into claim 1 obviates the prior rejection.  The rejection is withdrawn. 

RE: Rejection of claims 1-3, 7, 8, 20, 21, 24 and 25 under 35 USC over Song et al, in view of Byrne et al, and further in view of Teixeira et al:
	Cancellation of claims 3, 7, 8 and 20 renders the rejection of these claims moot.
	The amendments to claim 1 obviates the prior rejections.  The rejections are withdrawn.  However, new ground of rejection are set forth below.  Applicants’ arguments are addressed in so far as they are applicable to the amended claims: 
	Applicants have traversed the rejection as it applies to the amended claims on the grounds Song et al is directed to an injectable composition, and that the proposed modifications to the base composition/method of Song et al would render the composition non-injectable.  Applicants note that when proposed modifications to a primary reference render the primary reference unsatisfactory for its intended purpose, there can be no suggestion or motivation to make the proposed modification. 
	Applicants have failed to show the modification of the base composition of Song et al, to involve filtering the fibroblasts through a sieve to remove cell clumps/aggregates greater than 40 µm and/or use of micro-aggregates of chondrocytes having a diameter of approximately 71 µm, would render the composition unsuitable for injection.  Song et al defines “injectable” composition as “excluding various three-dimensional scaffolds, framework, mesh or felt structures...that allow cells to attach to it and allows cells to grow in more than one layer, and which structure is generally implanted, and not injected.”  The micro-aggregates of Teixeira et al do not include any three-dimensional scaffold, framework, mesh or felt structures that would prevent injection thereof.  While Teixeira et al use the word “implantation”, the word implantation is broader than injection.  Injection needles of gauges 7-32 have lumens large enough to permit injection of compositions comprising aggregates/particles up to 100 µm in diameter.  
	The arguments are not persuasive to avoid the new ground of rejection set forth below.
If Applicants are asserting that the injectable composition of Song et al must necessarily be single cell suspensions or otherwise exclude any cell aggregates of any size, then the composition of Song et al anticipates claims 1, 2, 5, 21, 24 and 25.  However, at this point there is insufficient evidence to establish that the ‘injectable composition of Song et al’ is limited to single cell suspensions of fibroblasts and chondrocytes.  

RE:  Rejection of claims 1-3, 7, 8 and 12-25 under 35 USC 103 over Song et al, in view of Byrne et al and Teixeira et al and further in view of Gigout et al and Kim et al: 
	Cancellation of claims 3, 7, 8 and 20 renders the rejection of these claims moot.
	The amendments to claims 1, 12 and 15 obviates the prior rejections.  The rejections are withdrawn.  However, new ground of rejection are set forth below.  Applicants’ arguments are addressed in so far as they are applicable to the amended claims: 
	The argument and response are summarized above regarding Song et al, in view of Byrne et al, and further in view of Teixeira et al. 
	Applicants further point out that Gigout et al describes aggregates having a dimension of 170-230 µm.  For the reasons discussed above, there is no reason that the injectable composition of Song et al cannot include aggregates.  Injection needles of gauges 7-26 have lumens large enough to permit injection of compositions comprising aggregates/particles of up to 230 µm diameter.
	Applicants further point out Kim et al teach incorporation of the cell aggregates into hydrogel-polymer scaffolds for transplantation.  In response, Kim et al is relied upon for disclosure of methods of producing aggregates that exclude exogenous scaffold, not for methods of transplantation.  
	The arguments are not persuasive to avoid the new ground of rejection set forth below.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 21, 24 and 25 are rejected under 103 as being unpatentable over Song et al (US Patent 7005127), in view of Byrne et al (US 2014/0178346) and Teixeira et al (Eur Cell Mat, 2012).
Song et al disclosed a mixed cell population to generate a therapeutic protein at a target site, said mixed cell population comprising:
a) a population of mammalian fibroblasts transfected with a DNA sequence encoding for TGF-ß, 
b) a population of mammalian chondrocytes that have not been transfected or transduced; and
c) a pharmaceutically acceptable carrier. (See Song et al, col. 3, ln 45-59).
The mixed cell population can be injectable (See Song et al, col. 3, ln 34-35).
The fibroblasts can be irradiated (See Song et al, col. 4, ln 5-10).  The ratio of non-transfected chondrocytes to transfected fibroblasts is 1-20: 1, preferably 1-10: 1, most preferably 1-3: 1 (See Song et al, col. 3, ln 64-col. 4, ln 4).  Song et al define the pharmaceutically acceptable carrier as “any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition” (See Song et al, col. 9, ln 41-44).
Song et al disclose a method of treating osteoarthritis in a subject in need thereof, comprising generating the mixed cell population described above, and then injecting the mixed cell population above to a joint having a cartilage defect (See Song et al, col. 5, ln 38-57).  The method is exemplified in Example II in the embodiment where a mixture of control chondrocytes (hChon) and NIH3T3-TGF-ß1 fibroblasts were injected into a partial cartilage defect (See Song et al, col. 16, ln 45-col. 17, ln 16).  Song et al specify the NIH3T3-TGFß1 cells and untransduced chondrocytes are separately obtained, and then mixed (See Song et al, col. 15, ln 18-24). 

The compositions and methods of Song et al are identical to those currently claimed with the exception that Song et al is silent as whether or not they sieve or filter the transfected fibroblast (which read on a transformed mammalian cell population) and/or chondrocyte populations (which read on an untransformed mammalian cell population) to remove cell aggregates and/or clumps prior to mixing the two populations.  Therefore, it cannot be concluded that the fibroblast population contains only individual cells, cell clumps or aggregates with a diameter of no more than 200 µm or that the chondrocyte population contains only individual cells, cell clumps or aggregates with a diameter of nor more than 300 µm.  

	 Regarding the step of filtering the fibroblast population: Song et al does not specify whether the fibroblasts are sieved or filtered to remove cell clumps or aggregates greater than 200 µm in diameter.  
	At the time the invention was made, it was routine in the art to filter fibroblast populations intended for injection through a 40 µm filter to remove any cell clumps or aggregates having a diameter greater than 40 µm.  In support, see Byrne et al.  Byrne et al is also directed to cell compositions for tissue engineering wherein one or more of the cells are genetically engineered to secrete a therapeutic protein in an amount effective to induce tissue growth or tissue repair when the cell composition is implanted into a subject in need thereof.  (See ¶0013).  
The transfected fibroblasts in Byrne et al have the same role as the transfected fibroblasts in the method of Song et al.  Byrne et al teach passing a fibroblast cell suspension through a 40 µm filter following transfection and culture to remove clumps (See Byrne et al, ¶0154-0155).  Based on the teachings of Byrne et al, it would have been prima facie obvious to modify the method of Song et al to also involve passing the transfected fibroblasts through a 40 µm filter after transfection and culturing, and prior to mixing with the population of mammalian chondrocytes for the purpose of removing cell clumps.  One would have had a reasonable expectation of successfully doing so because passage of cell suspensions through filters (cell strainers) was well within the purview of the ordinary artisan.  
Regarding the step of filtering the chondrocyte population: Song et al only generically refer to chondrocytes.  They do not specify if the chondrocytes are in a single cell suspension, or if they are in the form of cell aggregates.  
Teixeira et al compare single-cell suspensions of chondrocytes and micro-aggregates of chondrocytes (50-200 cells/aggregate) for potential use in cell-based cartilage repair strategies.  Teixeira et al report that micro-aggregates of chondrocytes showed enhanced matrix deposition, increased expression of cartilage-related genes, decreased levels of MMP mRNA levels, and improved neocartilage formation.  Teixeira et al conclude that micro-aggregation of chondrocytes prior to implantation improves outcomes of cell-based cartilage repair therapies (See Teixeira et al, abstract).  Teixeira et al specifically transplant the 100 cell aggregates after culturing for 24 hrs (See Teixeira et al, Pg. 389, col. 1-2).  From Fig. 1D it is determined the 100 cell aggregates have a diameter of approximately 30 µm at 12 hours, and from Fig. 1E it is determined the 100 cell aggregates have a diameter of approximately 71 µm at 24 hours (Fig. 1E reports 100 cell aggregates have an area of approximately 4000 µm2 at Day 1 (and Day 3); using the formula A=π(d/2)2 to derive d= 2 * √(A/π), then d = 71 µm).  
Based on the teaching of Teixeira et al, it would have been prima facie obvious to modify the method of Song et al to involve forming the untransfected chondrocytes into micro-aggregates of about 100 chondrocytes/aggregate via the method of Teixeira et al prior to mixing with the transfected fibroblasts and administering to the joint.  One would have been motivated to make this modification because Teixeira et al teach that microaggregates of about 100 chondrocytes improved neocartilage formation upon transplantation compared to individual chondrocytes.  One would have had a reasonable expectation of success because Teixeira et al teach how to form the microaggregates.  In making this modification, the (ii) chondrocyte population would be limited to aggregates of about 100 chondrocytes, which have a diameter of about 71 µm.  

The teachings of the prior art read on the instant claims as follows:
Regarding claim 1: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter, and further modified to use chondrocyte microaggregates of approximately 100 cells/aggregate (having a diameter of about 71 µm), would yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates having a diameter of less than 40 µm (including at least some transfected fibroblasts, which read on a transformed mammalian cell population), (ii) a population of untransformed chondrocytes in the form of cell aggregates (100 cells/aggregate) having a diameter of about 71 µm (which reads on an untransformed mammalian cell population); and (iii) a pharmaceutically acceptable carrier. Compositions comprising single cells and cell aggregates having a diameter of less than about 100 µm may be injected using 7-33 gauge needles; thus the modified composition is injectable.  This composition reads on the composition of claim 1.  Though these claims are written using product-by-process language, and the modified method of Song et al does not include the same production steps, the final product is ultimately the same and thus rejection is proper. 
Regarding claim 2: Following the discussion of claim 1 above, Song et al teach the transfected fibroblasts (transformed mammalian cell population) can be irradiated.
Regarding claims 5 and 25:  Following the discussion of claim 1 above, Song et al teach the ratio of chondrocytes to transfected fibroblasts can be 3 : 1.
Regarding claim 24: Following the discussion of claim 1 above, Song et al teach the pharmaceutically acceptable carrier can be any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition.  Official notice is taken that all of the carriers listed in claim 24 are well known/accepted pharmaceutically acceptable carriers and would have been immediately recognized as being within the scope of pharmaceutically acceptable carriers covered by Song et al.  Therefore, each of the pharmaceutically acceptable carriers listed in claim 24 are considered prima facie obvious choices for the (iii) pharmaceutically acceptable carrier in the composition of Song et al. 

Regarding claim 21: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter, and further modified to use chondrocyte microaggregates of approximately 100 cells/aggregate (diameter of about 71 µm), would yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates having a diameter of less than 40 µm (including at least some transfected fibroblasts, which read on a transformed mammalian cell population having a diameter of less than 200 µm), (ii) a population of untransformed chondrocytes in the form of cell aggregates (100 cells/aggregate) having a diameter of about 71 µm (which reads on an untransformed mammalian cell population having a diameter of less than 300 µm); and (iii) a pharmaceutically acceptable carrier.  Song et al teaches the mixed cell population can be administered via injection for treatment of osteoarthritis.  Selection of appropriately sized needles to successfully inject the composition through the needle lumen would have been a matter of routine optimization.  It would have been prima facie obvious to have administered the modified mixed cell composition for the purpose of treating osteoarthritis because the modified mixed cell composition contains the same cell types, and the presence of the chondrocyte aggregates would be expected to improve neocartilage formation, thereby enhancing the OA treatment. 

Claims 1, 2, 12-19 and 21-25 are rejected under 103 as being unpatentable over Song et al (US Patent 7005127), in view of Byrne et al (US 2014/0178346) and Teixeira et al (Eur Cell Mat, 2012), and further in view of Gigout et al (Tiss Eng, Pt A, 2009) and Kim et al (US 2010/0120149).
The teachings of Song et al, Byrne et al and Teixeira et al are set forth above. 
Briefly, the compositions and methods of Song et al are identical to those currently claimed with the exception that Song et al is silent as whether or not they sieve or filter the transfected fibroblast (which read on a transformed mammalian cell population) and/or chondrocyte populations (which read on an untransformed mammalian cell population) to remove cell aggregates and/or clumps.  Therefore, it cannot be concluded that the fibroblast population contains only individual cells, cell clumps or aggregates with a diameter of no more than 200 µm and that the chondrocyte population contains only individual cells, cell clumps or aggregates with a diameter of no more than 300 µm.  
Regarding the step of filtering the fibroblast population: For the reason set forth above, it would have been prima facie obvious to have modified the method of Song et al in view of Byrne et al, to involve a step of filtering the transfected fibroblasts through a 40 µm filter prior to mixing with the untransfected chondrocytes.  Thus, the method of Song et al, modified in view of Byrne et al, would involve preparing a transformed fibroblast population, transformed to express TGF-ß  (transformed mammalian cell population with TGFß) by collecting a cell suspension in which the transformed fibroblasts are cultured, and passing the cell suspension through a 40 µm filter (sieving the cell suspension through a cell strainer having pore sizes equal to or less than 300 µm).  Said modified method would yield (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less.  
Regarding the step of filtering the chondrocyte population: For the reason set forth above, it would have been prima facie obvious to have further modified the method of Song et al in view of Teixeira et al to induce aggregation of the chondrocytes to form microaggregates of about 100 cells/aggregate (having a diameter of about 71 µm) and recover said microaggregates prior to mixing with the transfected fibroblasts.  
It is noted the method of Teixeira et al involves use of a microwell assembly to generate the microaggregates.  Because the microwell assembly of Teixeira et al generate reliably sized microaggregates, there is no need to filter/sieve the micropellets to select for a specific microaggregate size (though such a filtration step could have been included for quality control purposes).  Yet, at the time the invention was made there were several known techniques to form chondrocyte microaggregates.  For example, Gigout et al teach culturing chondrocytes in suspension culture (stirred bioreactor/spinner flask culture) in serum-free medium and shear protectant PF-68 to generate microaggregates (See Gigout et al, abstract and Pg 2238, col. 1-2).  Gigout et al teach these culture parameters can control the size of the aggregates to keep the aggregates small (sized 170-230 µm), thereby allowing sufficient nutrient diffusion and homogeneous structure throughout the culture (See Gigout et al, Pg 2237, col. 1-2, Pg 2242, col. 2).  Kim et al also teach several techniques to induce aggregation of chondrocytes, including hanging drop culture, pellet culture, and rotational culture (See Kim et al, ¶0035, 0037-0039).  The rotational culture is a form of suspension culture similar to that of Gigout et al.  Kim et al teach that if rotational culture is used, the average diameter of the aggregates can be controlled by regulating the stirring rate of the rotating bioreactor, but still the aggregates may vary in size (See Kim et al, ¶0039).  Kim et al teach aggregates of the desired size can be recovered from rotational culture by passing the suspension comprising the aggregates through a sieve having the desired pore size and recovering those aggregates having a diameter less than the pore size of the sieve (See Kim et al, ¶0037).  Given that the art recognized multiple techniques to generate micro-aggregates of chondrocytes, it would have been prima facie obvious to have substituted any one method for another for the predictable result of generating microaggregates of chondrocytes. 
Therefore, at the time the application was filed, one would have found it prima facie obvious to modify the method of Song et al to involve culturing the chondrocytes under suspension culture conditions (such as those of Gigout et al), to generate microaggregates (which reads on preparing an untransformed mammalian cell population), and then to select the aggregates of desired size by sieving the aggregate culture through a filter having the desired pore size via the filtering/sieving method of Kim et al (which reads on collecting a cell suspension in which an untransformed mammalian cell is cultured and sieving the cell suspension with a cell strainer).  Teixeira et al teach microaggregates containing around 100 chondrocytes (having a size of approximately 71 µm) work better than individual cells, and Gigout et al teach microaggregates of 170-230 µm do not suffer from diffusion limitations and loss of homogeneity found with larger aggregates.  Thus, selection of aggregates having a diameter of anywhere between approximately 70 and 230 µm (by sieving through a cell strainer/sieve/filter with a pore size of less than approximately 230 µm, which reads on a cell strainer having pore sizes equal to or less than 300 µm) would have been prima facie obvious.  Said modified method would yield (ii) a population of chondrocytes comprising microaggregates having a diameter of less than about 230 µm (which reads on an untransformed mammalian cell population). 
The teachings of the prior art read on the instant claims as follows:
Regarding claims 1, 12, 15 and 18: The method of Song et al, modified to involve filtering the transfected fibroblasts through a 40 µm filter, and further modified to involve culturing the non-transfected chondrocytes in suspension conditions suitable to generate microaggregates of about 70-230 µm in size, then sieving the cell suspension through a cell strainer having pore sizes equal to or less than about 230 µm to collect the desired microaggregates, and then mixing the transfected fibroblasts and non-transfected chondrocyte microaggregates reads on the method of claims 12, 15 and 18.  Furthermore, the method will necessarily yield a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes in the form of cell aggregates having a diameter of less than about 230 µm (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier. Compositions comprising single cells and cell aggregates having a diameter of less than about 230 µm may be injected using 7-26 gauge needles; thus the modified composition is injectable.  This composition reads on the composition of claim 1.  
Regarding claims 2 and 14: Following the discussion of claim 12 above, Song et al teach the transfected fibroblasts (transformed mammalian cell population) can be irradiated.  
Regarding claims 5, 13, 16, 17, 23 and 25:  Following the discussion of claims 12 and 15 above, Song et al teach the ratio of chondrocytes to transfected fibroblasts can be 3 : 1.
Regarding claims 19, 22 and 24: Following the discussion of claims 12 and 15 above, Song et al teach the pharmaceutically acceptable carrier can be any carrier that is known in the art to promote the efficiency of transport of the composition of the invention and prolong the effectiveness of the composition.  Official notice is taken that all of the carriers listed in claims 19, 22 and 24 are well known/accepted pharmaceutically acceptable carriers and would have been immediately recognized as being within the scope of pharmaceutically acceptable carriers covered by Song et al.  Therefore, each of the pharmaceutically acceptable carriers listed in claims 19, 22 and 24 are considered prima facie obvious choices for the (iii) pharmaceutically acceptable carrier in the composition of Song et al. 
Regarding claim 21: Following the discussion of claim 20 above, the modified method of Song et al renders obvious production of a composition comprising (i) a population of fibroblasts, fibroblast clumps and/or fibroblast aggregates (including at least some transfected fibroblasts, which read on a transformed mammalian cell population) having diameters of 40 µm or less, (ii) a population of untransformed chondrocytes in the form of cell aggregates having a diameter of less than about 230 µm (which reads on an untransformed mammalian cell population), and (iii) a pharmaceutically acceptable carrier.  Selection of appropriately sized needles to successfully inject the composition through the needle lumen would have been a matter of routine optimization.  It would have been prima facie obvious to have administered the modified mixed cell composition for the purpose of treating osteoarthritis because the modified mixed cell composition contains the same cell types, and the presence of the chondrocyte aggregates would be expected to improve neocartilage formation, thereby enhancing the OA treatment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633